Citation Nr: 0731401	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  00-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed reflex 
sympathetic dystrophy. 



REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from March 1975 to December 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating determination of 
the RO.  

This matter was previously remanded by the Board in May 2001 
and November 2005.  



FINDING OF FACT

The currently demonstrated reflex sympathetic dystrophy is 
shown as likely as not to have had its clinical onset during 
the veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by reflex sympathetic dystrophy is due 
to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  


Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.  

The veteran claimed service connection for reflex sympathetic 
dystrophy (RSD) in November 1999.  He asserts that he had 
symptoms of RSD while on active duty but was diagnosed until 
years later.  

In a November 1999 report, a physician indicated his 
agreement with the diagnosis of RSD.  It was his opinion that 
the first symptoms of RSD occurred on January 30, 1976, 
during the active service and had been a persistent problems 
since that time.  He cited specific reports in the service 
medical records to support this position.  

The physician opined that it was clear that the veteran had 
several episodes of symptoms that were consistent with RSD 
and were likely the first (acute or hyperacemic) stage 
thereof.  Without a specific cause for the symptoms in 
service, the physician felt that it was likely that the 
veteran's complaints were the first manifestations of RSD 
which was officially diagnosed in September 1994.  

In May 2000, the veteran's claims folder was reviewed by a VA 
rheumatologist for the purpose of determining the likely 
etiology of the claimed RSD.  The examiner stated that after 
a thorough review of the claims folder it was his opinion 
that the veteran did not have RSD.  The points against this 
diagnosis were that the veteran complained of pain in all 
four extremities, when it should be one extremity at a time.  

The physician stated that RSD usually occurred after an 
injury, trauma, or other insult to an extremity.  Those skin 
changes that had been documented by dermatology were 
consistent with livido reticularis or livido racemosa that 
would have explained some of the coolness of his hands and 
feet on touching and would not be consistent with RSD.  He 
noted that the history and examination were not consistent 
with RSD.  

In November 2000, the veteran was afforded a VA neurological 
examination.  Following examination, the examiner indicated 
that the veteran had dystrophic changes and pain that were 
characterized as RSD.  The examiner noted that the veteran 
had no allodynia or allopathia at that time.  However, it was 
his belief that the veteran had RSD.  He stated that 
superimposed on that, the veteran might have connective 
tissue disease.  He noted that the veteran had been examined 
by numerous specialists, but observed that there had been no 
conclusive diagnosis.  

The VA examiner opined that, according to the records and the 
presentation from the veteran, this problem started when he 
was already in the Navy.  He stated that it was not properly 
diagnosed at that time and had now progressed to the point 
where the veteran was completely disabled.  

In an April 2001 report, the private physician indicated 
that, upon review of more of the records and the complete 
claims folder, it was his impression that the veteran 
suffered with a type of systemic sclerosis that had not been 
clearly diagnosed.  He agreed with the opinion of the VA 
examiner that there might be RSD and/or another coexistent 
systemic disorder that had been present during service.  He 
opined that the veteran's current symptoms were the same or 
similar to the symptoms in service and likely represented 
systemic sclerosis or collagen vascular disease.  

In a June 2001 letter, another physician indicated that he 
was in agreement with the VA examiner's opinion that the 
veteran had RSD and his statements about the etiology of the 
disease.  He stated that he had reviewed the record and 
believed that his opinion was accurate.  

In a June 2003 VA examination report, a VA neurologist 
indicated that, following a review of the record, he did not 
feel that he was in a position to comment on the veteran's 
RSD being present or not because this was not a frequent 
diagnosis in his practice.  He noted that a rheumatologist's 
opinion should be more beneficial.  

In November 2005, the Board remanded this matter for 
additional development to include a VA examination by a 
rheumatologist.  

In a March 2006 report, a VA rheumatologist noted that he had 
had the opportunity to review the veteran's original 
discharge summary from February 1976, which indicated that he 
had diffuse erythema as a 19 year old male with a two month 
history of erythema in his hands, arms, face, neck, and lower 
extremities, with occasional tingling in his hands.  There 
was no other previous incident.  The examiner noted that the 
veteran's story was extremely unclear and that, after looking 
through the four volume folder, it had not become any 
clearer.  

Following examination, it was his assessment that the veteran 
had erythroderma, the differential diagnosis of erythematous 
legs with chronic pain would include reflux sympathetic 
dystrophy.  He stated that, although it would be unusual to 
have two areas involved, it was certainly possible.  

The physician added that he could not answer the questions of 
the etiology of the disorder and whether it was related to 
service.  The examiner requested that he be contacted when 
the original records were available for review.  

In a July 2006 addendum, the examiner indicated that he had 
had the claims folder available to him when he prepared the 
January 2006 report.  He had the file before him as evidenced 
by his citing the discharge summary.  

In February 2007, the AMC requested that the January 2006 VA 
examiner again review the claims folder and clarify his 
diagnosis as to whether it was at least as likely as not that 
the veteran's current RSD was causally related to his 
military service or any incident therein.  The examiner was 
requested to provide rationale for the opinion.  It was noted 
that if an opinion could not be provided without resort to 
mere speculation or conjecture, it should be so stated.  

In a February 2007 addendum, the VA examiner indicated that 
he had been asked to give his medical opinion as whether it 
was at least as likely as not that the veteran's current 
reflux sympathetic dystrophy was related to his military 
service or any incident therein.  

In response to the request, the examiner indicated that he 
had reviewed the original medical records and his note 
therein.  He stated that he stood by his initial note and 
felt that it was greater than a 50 percent probability that 
the current RSD was causally related to his military service.  
He reported that this was from a review of his notes as well 
as a re-review of the medical records, with the reasoning 
being the same as previously noted.  He stated that he could 
not find another explanation for this.  

The Board notes that there are medical opinions both in favor 
and against the veteran's claim of service connection for 
RSD.  The Board notes the June 2000 VA examiner's opinion 
that the veteran did not have RSD and, as such, it could not 
be related to the veteran's period of service.  

In contrast, the January 2000 VA neurological examiner's 
opinion, the November 1999 and April 2001 opinions from a 
private physician, the June 2001 opinion from another private 
physician, and the February 2007 addendum opinion form the 
January 2006 VA examiner, all noted that the veteran 
currently had RSD that was at least at likely as not related 
to his period of service.  

Based upon the conflicting medical opinions as to the 
etiology of the veteran's RSD, it cannot be stated that the 
evidence is overwhelming in support of the veteran's claim; 
however, it is at least in equipoise as to whether the 
veteran's current RSD is related to his period of service.  

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

By extending the benefit of the doubt to the veteran, service 
connection for RSD is warranted.  



ORDER

Service connection for RSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


